TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-16-00289-CV



                                 Brandie Stephens, Appellant

                                                v.

                                 Anthony Stephens, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
         NO. 276,801-D, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant filed her notice of appeal on April 25, 2016, and the complete appellate

record was filed on May 24, 2014, making appellant’s brief due on June 23. See Tex. R. App.

P. 38.6. On July 12, we sent appellant notice that her brief was overdue, asking for a response by

July 22. To date, appellant has not responded to our communications. We therefore dismiss the

appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Prosecution

Filed: July 29, 2016